Citation Nr: 0738979	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-32 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant
Appellant's spouse


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing is associated with the veteran's 
claims folder.  A motion to advance this case on the docket 
due to the appellant's age was granted by the Board at the 
time of the hearing.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2007).

The veteran's appeal was previously before the Board in 
August 2007, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDING OF FACT

A low back disability was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not etiologically related to service.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated during 
active duty and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§  1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2007).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Analysis

The veteran reports that he injured his lower back during a 
motor vehicle accident while serving on active duty in 
Munich, Germany in 1945.  He recalls that he was treated in 
service for his injury and that he informed the examiner at 
the time of his discharge that he still suffered from back 
pain, but that the discharge examiner told him that because 
he was young, he would get over the pain and advised him not 
to pursue the issue any further if he wanted to go home.  The 
veteran also reports that he was treated for his back pain by 
family doctors a couple of months after his discharge, but 
that the doctors that treated him are now deceased and he has 
not been able to obtain any of the records from that 
treatment.  See March 2007 Travel Board Hearing Transcript.  
It is the veteran's contention that his current low back 
disability is the result of the aforementioned in-service 
injury.

The medical evidence of record indicates that the veteran 
does have a currently diagnosed low back disability.  
Outpatient treatment records from the VA Medical Center in 
Fayetteville, North Carolina and Durham, North Carolina show 
that the veteran has been treated since June 2002 for chronic 
low back pain, and an X-ray of the lumbar spine taken in 
September 2002 showed evidence of degenerative joint disease 
of the lower back.  In addition, in an April 2003 statement, 
the veteran's primary care physician, X.Y.Q., MD indicated 
that the veteran has chronic low back pain with evidence of 
degenerative arthritis of the lumbar spine.  The veteran was 
also diagnosed with degenerative changes in the lumbar spine 
with degenerative disc disease and extensive facet 
osteoarthritis with spondyloslisthesis during a VA 
examination in August 2007.

Although the veteran is competent to report that he was 
treated for low back pain a few months after his discharge 
from service, medical evidence is needed to show the presence 
of a chronic disease, such as arthritis, within one year of 
his discharge from service.  Unfortunately, the veteran has 
been unable to obtain these records, as the doctors who 
treated him are now deceased.  The evidence of record does 
not show that the veteran's currently diagnosed low back 
disability was present within one year of his discharge from 
service in 1946 or that it is etiologically related to such 
service.  The veteran's discharge examination dated February 
1946 shows that there were no musculoskeletal defects and 
there is no mention of complaints of low back pain.  It is 
also negative for any evidence of an injury to the lower back 
during a motor vehicle accident, although it mentions a 
disease acquired in 1944.  Furthermore, as noted above, there 
is no post-service evidence of a low back disability until 
2002, approximately 56 years after the veteran's discharge 
from active duty.  

In support of the veteran's contention that that his low back 
disability is related to service, the veteran's wife has 
submitted a statement and provided testimony at the veteran's 
hearing in March 2007.  She reports that the veteran has 
suffered with back pain since they were married in 1946, the 
same year he was discharged from the military.  She also 
recalls that the veteran was seen by private family doctors 
several times for his back pain and was prescribed treatments 
such as sitting in a tub of hot water, heating pads on his 
back, and a back brace.  She states further that due to his 
back pain the veteran has difficulty bending over to pick 
things up and sleeping on his back.  See March 2007 Travel 
Board Hearing Transcript; September 2002 Lay Statement.  
Although the veteran's wife is competent to testify as to the 
veteran's symptoms that she observed, as a layperson, she is 
not competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board finds that 
the veteran's wife's statements are not probative evidence of 
a medical nexus. 

The veteran also submitted the aforementioned April 2003 
statement from X.Y.Q., MD., which contains the opinion that 
the veteran's chronic low back pain and L-spine arthritis may 
be related to his remote back injury in the military.  The 
Board has accorded this statement little probative value 
since the physician did not provide the rationale for his 
opinion that the disability originated during active duty.  
In addition, the doctor did not indicate that he reviewed the 
medical evidence of record before rendering his opinion.  In 
essence, it appears that this opinion supporting the 
veteran's claim is based solely on history provided by the 
veteran for the purpose of establishing his entitlement to 
service connection for his low back disability.

The veteran was afforded a VA examination in August 2007.  
Based on a review of the medical evidence of record and his 
examination of the veteran, including a lumbar spine X-ray 
report, the VA examiner diagnosed the veteran with extensive 
degenerative changes in the lumbar spine with degenerative 
disc disease and extensive facet osteoarthritis with 
spondyloslisthesis.  However, the examiner did not give an 
opinion as to whether or not the veteran's currently 
diagnosed low back disability is related to his military 
service.  Instead, she indicated that she was unable to 
resolve the issue without resort to mere speculation.  She 
took into account the statements of the veteran and his wife, 
which she believed were truthful, that the veteran's injury 
occurred near the time of his discharge and was treated only 
with rest.  She noted, however, that she had no evidence of 
injury and chronicity.  She added that the x-ray images are 
not unexpected in an 84 year old man and that they could also 
be expected with a remote history of back injury, as reported 
by the veteran.  Consequently, she would have to resort to 
mere speculation to resolve the issue.  

The only other evidence of a nexus between the veteran's 
diagnosed disability and his military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the claimed nexus; as noted above, laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See id.

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for residuals of a low back injury, 
and thus, the claim must be denied.  

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in October 2002, prior to the 
initial adjudication of the claim, and in May 2003, the 
veteran was provided with the required notice, to include 
notice that he submit any pertinent evidence in his 
possession.  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

The veteran was provided with the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a May 2006 letter.  The Board acknowledges that 
this was after the unfavorable rating decision that is the 
subject of this appeal, but concludes that the timing of the 
notice does not prejudice the veteran in this instance, as 
service connection has been denied.  Hence, matters 
concerning the disability evaluation and the effective date 
of an award do not arise here.

The Board acknowledges that, unfortunately, the veteran's 
complete service medical records could not be obtained from 
the National Personnel Records Center (NPRC), in St. Louis, 
Missouri, presumably because they were destroyed in the 1973 
fire at that facility.  Under such circumstances, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule. Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Because these records, if they existed, 
remain absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

Efforts have been made to locate additional service medical 
records, but no additional records have been located.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  
Such is the case with the matter at hand.  

The Board notes that, besides the veteran's service medical 
records, all pertinent evidence has been obtained in this 
case.  In addition, the veteran has been afforded an 
appropriate VA examination and an attempt was made to obtain 
a medical opinion.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.


ORDER

Service connection for residuals of a low back injury is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


